Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00877-CV

                                  Joe Jesse PONCE, III,
                                        Appellant

                                             v.

                     COMMISSION FOR LAWYER DISCIPLINE,
                                  Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CI13669
                         Honorable Janet L. Leal, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 30, 2021.


                                              _____________________________
                                              Patricia O. Alvarez, Justice